Citation Nr: 1133271	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  06-24 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1985 and from March 1985 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted the Veteran's claim for service connection for arthritis of the right knee, and assigned a rating of 10 percent, effective January 26, 2005.

In July 2010, the Veteran's claim was remanded to the RO for further development.  The claim is again before the Board for appellate review.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  The Veteran's right knee arthritis has been manifested by flexion of the leg limited to 90 degrees, and extension limited to 4 degrees, both with complaints of pain.

3.  The Veteran is separately rated for residuals of a right knee injury under 38 C.F.R. § 4.71a, Diagnostic Code 5257.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, the Board begins by noting that as service connection, an initial rating, and an effective date have been assigned, the notice requirements of           38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, Social Security Administration records, and the reports of July 2005 and December 2010 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.

The Board also finds that no additional RO action to further develop the record in connection with these claims is warranted.  In this regard, it is noted that, in the prior July 2010 remand, the Board instructed the RO to arrange for the Veteran to undergo VA examination where the physician was to indicate the point at which pain begins during range of motion testing of the right knee.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998).  In this case, the Veteran underwent VA examination in December 2010.  In his August 2011 brief, the Veteran's representative argued that the examination was inadequate because the examiner failed to note during range of motion testing the point at which pain began.  The examination report, however, states that the Veteran had pain at rest and pain throughout tested range of motion.  As pain occurred throughout the Veteran's range of motion of his right knee, the Board finds that the examiner did provide the adequate information.  As such, the Board finds that this examination is adequate for rating purposes, and a remand is not required under Stegall.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  As such, the case is ready for adjudication.

Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board notes, at the outset, that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Historically, service connection for residuals of a right knee injury with healed tear of anterior cruciate ligament was granted in a July 1990 rating decision.  A 10 percent rating was assigned, effective March 20, 1989, and increased to 20 percent, effective August 6, 2003.  In January 2005, the Veteran filed a claim for entitlement to service connection for right knee arthritis.  His claim was granted by an August 2005 rating decision.  A 10 rating was assigned, effective January 26, 2005, and the Veteran appealed this initial rating for arthritis.  In May 2006, the RO also separately denied an increased rating for residuals of a right knee injury with healed tear of anterior cruciate ligament.  The Veteran did not appeal this rating decision.  On the Veteran's July 2006 substantive appeal (Form 9), he did not appeal an increased rating claim for any right knee disability.  In August 2006, the Veteran's representative submitted a Form 646, accepted by VA as a substantive appeal on the Veteran's behalf, arguing the initial rating for the Veteran's right knee arthritis.  As such, the Board will only address this issue.

The RO has assigned the current 10 percent rating for the Veteran's right knee arthritis under Diagnostic Code 5003 (degenerative arthritis).

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

For rating purposes, normal range of motion in a knee joint is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

VA's General Counsel has also held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  As previously noted, the Veteran is already separately rated for instability of the right knee, and this rating is not on appeal.

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that an initial rating in excess of 10 percent for the Veteran's right knee arthritis is not warranted.

On VA examination in July 2005, the Veteran complained of right knee pain, cramping, and occasional swelling.  The Veteran noted that his knee gave out occasionally and felt unstable.  He noted that the pain was making it harder for him to work, and he estimated missing four to five days of work per month due to doctor's appointment and increased knee pain.  On physical examination, the Veteran had no effusion or deformity.  He had mild crepitus with flexion and good stability.  Lachman and McMurray tests were negative.  Flexion was 120 degrees with active range of motion.  The Veteran complained of increased pain.  Extension was zero degrees, with pain through the motion and increasing with repetition.  No muscle atrophy was found.  On repetitive testing, the Veteran's right knee joint range of motion and strength were diminished due to complaint of pain on repetitive motion testing, but the examiner could not determine the extent and degree of which range of motion was diminished.

Orthopedic VA medical treatment dated in December 2009 revealed active range of motion from zero to 120 degrees.  Imaging studies of the knee completed in June 2005 revealed moderate degenerative changes of the right knee medial compartment with osteophyte formation noted and narrowing.  The Veteran was diagnosed with right knee medial compartment degeneration, possible psoriatic arthritis, possibly posttraumatic arthritis.

In January 2006, the Veteran had a private orthopedic examination for New York State Division of Disability, where he stated that he had an inability to work based on chronic knee pain.  The Veteran wore a brace and used a cane outside of his home.  The Veteran complained of pain during standing.  He spent most of his time lying down because of discomfort in his right knee.  Activities of daily living were mainly unimpaired, except for shopping because the Veteran could not walk very far.  On physical examination, the Veteran had a limping gait.  He was wearing a metal knee brace, which went from the thigh to the calf.  He could not walk on his heels and toes without difficulty, and he could not squat.  When walking with the cane, the Veteran's gait improved significantly.  The right knee was very tender.  He could not flex it past 90 degrees.  There was no muscle atrophy, sensory abnormality, joint effusion, inflammation, or instability.  Reflexes were deferred at the knees.  The physician found that the Veteran could have significant difficulty with prolonged sitting, standing, walking, and carrying anything heavy.

In October 2007, the Veteran underwent x-rays of his right knee, which revealed severe degenerative changes involving the right knee with severe narrowing of the medial joint compartment and osteophyte formation with some subchondral sclerosis.

On December 2010 VA examination, the Veteran complained of his right knee giving way, along with instability, pain, stiffness, weakness, and incoordination.  Episodes of dislocation and subluxation were noted to be daily or more often.  No locking episodes were reported.  The Veteran described swelling and tenderness, but no flare-ups.  On physical examination of the right knee, the Veteran's gait was antalgic with poor propulsion.  He had tenderness, pain at rest, instability, and pain throughout tested range of motion.  Crepitation, a mass behind the knee, clicking and snapping, grinding, and severe anterior/posterior instability were present.  The Veteran's meniscus was eroded by instability, described as bone on bone.  Range of motion testing revealed right knee flexion to 92 degrees and extension to 4 degrees.  The was objective evidence of pain with active motion on the right side but no ankylosis.  Repetitive motion revealed objective evidence of pain but no additional limitations.

The Veteran was diagnosed with end stage traumatic arthritis, torn meniscus, torn ACL, proximal femoral lesion, and chronic pain of the right knee.  Right knee arthritis' impact on occupational activities were described as decreased concentration, decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, and decreased strength and pain of the lower extremity.  These symptoms resulted in diminished productivity and increased absenteeism.  Usual daily activities were also affected: chores, exercise, and sports were not possible; recreation, traveling, bathing, and driving were severely affected; and shopping, dressing, and toileting were moderately affected.  Driving was also described as problematic.

For this time period, extension of the right leg was limited to 4 degrees and flexion was to 90 degrees.  As such, motion of the right knee has not been limited to the degree necessary to assign a higher rating and/or a separate rating based on limited extension (i.e., flexion limited to 45 degrees; extension limited to 10 degrees).

The Board also finds that a higher rating based on limited motion is not assignable, even when functional loss associated with the Veteran's complaints of pain is specifically considered (consistent with 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.).  There has been no medical indication the Veteran's pain has been so disabling as to result in extension or flexion limited to a compensable degree, even on repetitive use.  In other words, there has been no evidence of functional loss in addition to that shown objectively due to pain.

The Board also notes that the Veteran is already separately rated for instability of his right knee.  As such, the Board is prohibited from rating the Veteran's symptoms of instability under his arthritis evaluation.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  


The Board also has considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  The Veteran's left knee disability has not been shown to involve ankylosis, dislocated or removed cartilage, or impairment of the tibia or fibula; as such, Diagnostic Codes 5256, 5258, 5259, and 5262, respectively, are not applicable.  See 38 C.F.R. § 4.71a.  The disability also has not been shown to involve any other factor(s) that would warrant evaluating the disability under any other provision(s) of VA's rating schedule for either time period under consideration.

The Board also finds that there is no basis for staged rating of the Veteran's right knee arthritis, pursuant to Fenderson, and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board has additionally considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

As discussed, the above rating criteria reasonably describe the Veteran's disability level and symptomatology resulting from his service-connected right knee arthritis.  Higher evaluations are available for greater levels of disability.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluation is in order.  Id.  









ORDER

Entitlement to an initial rating in excess of 10 percent for right knee arthritis is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


